Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 9-15 are allowed.	
REASONS FOR ALLOWANCE

 	The following is an examiner's statement of reasons for allowance:

	Independent Claim 9  distinguishes itself over the prior art due to the amended limitations in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable	

	The prior art of record does not teach, either singly or in combination

	Claim 9.		“A method comprising: providing a primary storage system possessing a first data file and a record of said first data file located in a primary storage system directory; constructing migration policies for said first data file, said migration policies residing in an SCMS database that is in a location independent from said primary storage system; based on said migration policies, scanning said primary storage system directory via said SCMS and making a log entry of said record in said SCMS database; based on said migration policies, determining that it is time to migrate said first data file; after said determining step, said SCMS requesting migration of said first data file from said primary storage system to an archive storage system via a data mover; in response to said requesting migration step, said data mover pulling a copy of said first data file from said primary storage system and transmitting said copy of said first data file to said archive storage system; after said pulling step, deleting said first data file from said primary storage system; and replacing said record of said first data file with a breadcrumb file pointing to a webpage that is maintained by said SCMS, said webpage managing said copy of said first data file in said archive storage system.”. 
 
Claim 10-15 are allowed based on the same reason(s).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIBTE H BUKHARI/Examiner, Art Unit 2449